Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to the rejection of claim 15 under 35 U.S.C. 112(b), Applicant’s arguments are persuasive. The amendments to claim 15 overcome the rejection of claim 15 under 35 U.S.C. 112(b).
Applicant's arguments with respect to the prior art rejections, however, have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Applicant argues that Wang does not disclose to decide depending on the background noise characteristic whether or not to select the frequency-domain comfort noise generation mode, and further argues that Lu does not teach this limitation.  However, Wang discloses to decide depending on the background noise characteristic whether or not to select a particular comfort noise generation mode using any of a plurality of signal characteristics, including frequency characteristics (e.g., noise spectrum fluctuation information, paragraph [0064]). Claim 1 as amended merely requires deciding whether or not to select a frequency-domain comfort noise generation mode “depending on a background noise characteristic”. That is, the decision as recited in claim 1 is not limited to any particular background noise characteristic that is particularly advantageous for determining whether or not to select a frequency-domain comfort noise generation mode. Wang discloses selecting from any number of comfort noise generation modes depending on a background noise characteristic. Yu discloses selecting between a frequency domain comfort noise generation mode in combination, Wang and Yu disclose to decide depending on the background noise characteristic whether or not to select the frequency-domain comfort noise generation mode, because the combination would decide whether or not to select the frequency-domain comfort noise generation mode taught by Lu based on the analysis of the background noise characteristics as disclosed by Wang.
For the reasons given above, the prior art rejections are maintained.


Information Disclosure Statement
The information disclosure statement filed 15 September 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 1, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO 2008/148321 A1, hereinafter “Wang”), in view of Lu et al. (U.S. Patent No. 8,767,974, hereinafter “Lu”).
	In regard to claim 1, Wang discloses an apparatus for encoding audio information (Fig. 2), comprising:
	a selector for selecting a comfort noise generation mode from two or more comfort noise generation modes depending on a background noise characteristic of an audio input signal (an encoding switching unit 24 is configured to select one of at least two discontinuous transmission (DTX) units 211 and 212 according to the background noise type determined by a background noise analysis unit 22 and background noise classification unit 23, paragraphs [0060-0063]), wherein a first one of the two or more comfort noise generation modes is a first type of comfort noise generation mode (each DTX unit 211 and 212 utilize a different DTX mechanism and generate different SID frames, paragraph [0060]), and wherein the selector is to decide depending on the background noise characteristic whether or not to select the first type of comfort noise generation mode (the background noise is analyzed to obtain a characteristic parameter used to decide whether or not to use the first comfort noise generation mode, paragraph [0064]), and
	an encoding unit for encoding the audio information, wherein the audio information comprises mode information indicated the selected comfort noise generation mode (for each silence description frame (SID) to be transmitted, DTX unit indication information is encoded for use by a decoder, paragraph [0095]).
	While Wang further discloses the two or more comfort noise generation modes may differ in the kinds of parameters used (paragraphs [0081-0086]), Wang does not disclose a first one of the two or more comfort noise generation modes is a frequency-domain comfort noise generation mode.
	Lu discloses an apparatus for encoding audio information (Fig. 1) using a comfort noise generation mode selected from two or more comfort noise generation modes, wherein a first one of the two or more comfort noise generation modes is a frequency-domain comfort noise generation mode (a comfort noise spectrum in the frequency domain indicates that the comfort noise shall be generated in the frequency domain, column 9, lines 61-66).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select a frequency-domain comfort noise generation mode as taught by Lu 

	In regard to claim 13, Wang discloses a method for encoding audio information, comprising:
	selecting a comfort noise generation mode from two or more comfort noise generation modes depending on a background noise characteristic of an audio input signal (an encoding switching unit 24 is configured to select one of at least two discontinuous transmission (DTX) units 211 and 212 according to the background noise type determined by a background noise analysis unit 22 and background noise classification unit 23, paragraphs [0060-0063]), wherein a first one of the two or more comfort noise generation modes is a first type of comfort noise generation mode (each DTX unit 211 and 212 utilize a different DTX mechanism and generate different SID frames, paragraph [0060]), and wherein the selector is to decide depending on the background noise characteristic whether or not to select the first type of comfort noise generation mode (the background noise is analyzed to obtain a characteristic parameter used to decide whether or not to use the first comfort noise generation mode, paragraph [0064]), and
	encoding the audio information, wherein the audio information comprises mode information indicated the selected comfort noise generation mode (for each silence description frame (SID) to be transmitted, DTX unit indication information is encoded for use by a decoder, paragraph [0095]).
	While Wang further discloses the two or more comfort noise generation modes may differ in the kinds of parameters used (paragraphs [0081-0086]), Wang does not disclose a first one of the two or more comfort noise generation modes is a frequency-domain comfort noise generation mode.
	Lu discloses a method for encoding audio information using a comfort noise generation mode selected from two or more comfort noise generation modes, wherein a first one of the two or more comfort noise generation modes is a frequency-domain comfort noise generation mode (a comfort noise spectrum in the frequency domain indicates that the comfort noise shall be generated in the frequency domain, column 9, lines 61-66).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select a frequency-domain comfort noise generation mode as taught by Lu depending on the background noise characteristic of an audio input signal as taught by Wang, because 

	In regard to claim 15, Wang discloses a non-transitory digital storage medium having a computer program stored thereon to perform method for encoding audio information, the method comprising:
	selecting a comfort noise generation mode from two or more comfort noise generation modes depending on a background noise characteristic of an audio input signal (an encoding switching unit 24 is configured to select one of at least two discontinuous transmission (DTX) units 211 and 212 according to the background noise type determined by a background noise analysis unit 22 and background noise classification unit 23, paragraphs [0060-0063]), wherein a first one of the two or more comfort noise generation modes is a first type of comfort noise generation mode (each DTX unit 211 and 212 utilize a different DTX mechanism and generate different SID frames, paragraph [0060]), and wherein the selector is to decide depending on the background noise characteristic whether or not to select the first type of comfort noise generation mode (the background noise is analyzed to obtain a characteristic parameter used to decide whether or not to use the first comfort noise generation mode, paragraph [0064]), and
	encoding the audio information, wherein the audio information comprises mode information indicated the selected comfort noise generation mode (for each silence description frame (SID) to be transmitted, DTX unit indication information is encoded for use by a decoder, paragraph [0095]),
	While Wang further discloses the two or more comfort noise generation modes may differ in the kinds of parameters used (paragraphs [0081-0086]), Wang does not disclose a first one of the two or more comfort noise generation modes is a frequency-domain comfort noise generation mode.
	Lu discloses a method for encoding audio information using a comfort noise generation mode selected from two or more comfort noise generation modes, wherein a first one of the two or more comfort noise generation modes is a frequency-domain comfort noise generation mode (a comfort noise spectrum in the frequency domain indicates that the comfort noise shall be generated in the frequency domain, column 9, lines 61-66).
.


Allowable Subject Matter
Claims 10-12, 14, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
While Wang discloses a method for decoding encoded audio information to acquire mode information encoded within the audio information and generating an audio output signal by generating, depending on the indicated comfort noise generation mode, comfort noise (paragraphs [0097-0099]), Lu does not disclose or suggest generating comfort noise in a frequency domain based on an indicated comfort noise generation mode decoded from encoded audio information, as required by claims 12, 14, and 16. That is, Lu discloses that a communications device obtains samples of the background noise “by taking samples on the communication link” with another device (column 9, lines 29-52). Since the only disclosure of the frequency-domain comfort noise generation process by Lu requires sampling the audio signal directly, Wang and Lu do not disclose or suggest to generate, if the indicated comfort noise generation mode determined by decoding encoded audio information to acquire mode information encoded within the encoded audio information, the comfort noise in a frequency domain, as recited by claims 10, 14, and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Wang discloses the selector is configured to determine a background noise spectrum fluctuation parameter over several frames (paragraphs [0107-0123]) and/or a long-term signal to noise ratio (paragraphs [0124-0141]). Wang, Lu, and the additional prior art of record does not disclose or suggest selecting a comfort noise generation mode depending on a tilt of a background noise of the audio input signal, as require by claim 2.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LOUIS ALBERTALLI whose telephone number is (571)272-7616.  The examiner can normally be reached on W: 12-4, Th: 9-3, F: 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BLA 3/5/21
/BRIAN L ALBERTALLI/Primary Examiner, Art Unit 2656